Milkey, J.
(dissenting in part). I agree with most of the majority’s thoughtful opinion. However, I do not agree that we should defer addressing the question whether art. 14 of the Massachusetts Declaration of Rights provides greater protection than the Fourth Amendment to the United States Constitution with regard to the police-created exigency doctrine. I write separately to explain why I believe we should reach that issue in the current appeal.
*253As an initial matter, I note that, in arguing the motion to suppress below, the defendant’s counsel plainly could have done a far better job of crystallizing the theory of suppression on which he was relying. Given that Mass.R.Crim.P. 13(a), as appearing in 442 Mass. 1516 (2004), requires that a pretrial motion “state the grounds on which it is based. . . with particularity,” the defendant arguably did not preserve his police-created exigency argument (whether based on Federal or State law). See Commonwealth v. Lodge, 431 Mass. 461, 474 (2000). On the other hand, the defendant has at least some argument that his current theory of suppression is subsumed in the arguments he did make below.1 In the end, I see no need to resolve the question of waiver, because the Commonwealth has not actually argued that the defendant’s police-created exigency argument is not before us. Cf. Commonwealth v. Mubdi, 456 Mass. 385, 390-391 (2010) (because the Commonwealth did not raise the issue of the particularity of the affidavit or sufficiency of the motion under rule 13[a][2] below, the Commonwealth waived it). Instead, the Commonwealth expressly invited us to review that argument under a substantial risk of a miscarriage of justice standard of review.2
*254I recognize that the defendant’s motion to suppress did not specifically invoke art. 14, and I agree with the majority’s statements about the importance of parties (and courts) distinguishing between Federal and State grounds. But the defendant’s failure to draw a distinction between State and Federal law is hardly surprising given that, at the time, there was little reason to think that the substance of the police-created exigency doctrine would be any different under the two bodies of law. See Commonwealth v. McAfee, 63 Mass. App. Ct. 467, 477 n.11 (2005) (noting the absence of a United States Supreme Court opinion on point and discussing how the Massachusetts case law was consistent with that of the United States Court of Appeals for the First Circuit). The apparent divergence between Federal and State law on police-created exigencies became apparent only in the wake of Kentucky v. King, 131 S. Ct. 1849 (2011), which was decided after oral argument in this case.3 Moreover, here again, the Commonwealth simply has not argued that the defendant waived his art. 14 grounds.
Of course, just because we could reach the defendant’s argument in the current appeal does not mean that we necessarily should do so. The majority suggests that there are prudential reasons for deferring the question, invoking the need for full *255and complete fact finding. To be sure, the motion judge made no explicit findings whether the police themselves created the exigency here,4 and some argument can be made that appellate review should await such fact finding.5 **However, every decision to defer carries some opportunity cost, and I believe that another round of fact finding is, on balance, neither necessary nor advisable. At the evidentiary hearing, the burden rested firmly on the Commonwealth to justify the warrantless search, including whether “it was impracticable for the police to obtain a warrant.” Commonwealth v. Molina, 439 Mass. at 209, quoting from Commonwealth v. Forde, 367 Mass. 798, 800 (1975). The Commonwealth utterly failed to meet its burden, and I do not view drawing such a conclusion as inappropriate appellate fact finding. There is no evidence in the current record that the defendant was aware of the police presence until they knocked on his door or that he had been tipped off that they were after him. His customer, Eric Griffin, was in custody, and, although the Commonwealth argues that Griffin’s two cohorts “were likely to have alerted the defendant about Griffin’s arrest,” there is no indication in any testimony provided at the hearing that they even knew the defendant or were able to contact him.8 Indeed, the fact that the officer announced that he would obtain a warrant if the defendant did not open the door indicates that he did not believe any exigency justifying entry existed at that moment. Finally, I note that the Commonwealth has not argued that the record below is inadequate to resolve the defendant’s arguments.
In short, I believe the art. 14 issue can be addressed on the current appellate record, and, on balance, I see no good reason for an appellate court to defer that important question until *256another day (especially where neither party has asked us to do so). I would therefore reach the art. 14 issue in the current case.7

Although one can characterize the question whether the police created the exigency as a distinct analytical point, it does not have to be seen that way. In looking at the exigent circumstances exception to the warrant requirement, the Supreme Judicial Court has emphasized that the key underlying question is whether “it was impracticable for the police to obtain a warrant.” Commonwealth v. Molina, 439 Mass. 206, 209 (2003), quoting from Commonwealth v. Forde, 367 Mass. 798, 800 (1975). Citing Commonwealth v. Forde, the defendant did argue below that police lacked “sufficient justification for the failure to obtain a warrant."


To support its position that the issue is before us on substantial risk review, the Commonwealth cites to Commonwealth v. Vuthy Seng, 436 Mass. 537, 550, cert. denied, 537 U.S. 942 (2002). For other examples of cases that appear to countenance review of a new suppression theory under a substantial risk of a miscarriage of justice standard even on direct review, see Commonwealth v. Scala, 380 Mass. 500, 509-510 (1980); Commonwealth v. Hilton, 443 Mass. 597, 618-619 n.12 (2005), S.C., 450 Mass. 173 (2007). As we observed in Commonwealth v. Johnston, 60 Mass. App. Ct. 13, 17-21 & n.7 (2003), there is a tension in the case law between such cases and those that suggest that a new suppression theory simply cannot be raised on direct appeal. For illustrative examples of the latter, see Commonwealth v. Ramos, 402 Mass. 209, 211 (1988); Commonwealth v. Rivera, 429 Mass. 620, 623 (1999). As noted, however, the Commonwealth has not raised such an argument.


In Commonwealth v. Molina, supra at 211, the Supreme Judicial Court held that “[t]he exigent circumstance requirement is not satisfied” when “[t]he exigent circumstances that emerged . . . were a result of the officers’ appearance at the dwelling.” Although the court did not expressly ground its holding on art. 14, 1 believe Molina indicates how the court will likely interpret art. 14 after Kentucky v. King. The reasoning used in Molina appears to be consistent with that set forth by Justice Ginsburg in her dissent in Kentucky v. King, 131 S. Ct. at 1864 (Ginsburg, J., dissenting) (criticizing the Court’s decision for permitting the warrantless entry where police “had ample time to obtain a warrant”). Based on what it said in Molina and other cases, I believe the Supreme Judicial Court will be of the same view as Justice Ginsburg when she queried, “How ‘secure’ do our homes remain if police, armed with no warrant, can pound on doors at will and, on hearing sounds indicative of things moving, forcibly enter and search for evidence of unlawful activity?” Id. at 1865. See Commonwealth v. McAfee, supra at 476, quoting from Commonwealth v. Forde, supra at 803, in which, in reliance on precedent from the Supreme Judicial Court, this court observed that “it is long settled that ‘where the exigency is reasonably foreseeable and the police offer no justifiable excuse for their prior delay in obtaining a warrant, the exigency exception to the warrant requirement is not open to them.’ ” The facts in Mc-Afee are quite similar to the facts here.


Although the motion judge did not otherwise discuss the police-created exigency doctrine, he did cite to Molina, supra, perhaps the lead State case on the issue.


I agree with the majority that the defendant’s art. 14 issue “can be properly presented, argued, and briefed below.” Ante at 250. See Mass.R.Crim.P. 13(a)(5) (“Upon a showing that substantial justice requires, the judge or special magistrate may permit a pretrial motion which has been heard and denied to be renewed”).


At oral argument, the Commonwealth more accurately characterized the likelihood of Griffin’s cohorts’ alerting the defendant to the arrest as a mere “possibility.”


On the merits, I would reverse the denial of the motion to suppress based on how I believe the Supreme Judicial Court is likely to interpret art. 14. See note 3, supra.